Citation Nr: 0930075	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-30 113	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Chicago, Illinois


THE ISSUE

Entitlement to a combined rating in excess of 20 percent for 
left knee disability from June 22, 2006.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst
INTRODUCTION

The appellant is a Veteran who served on active duty from May 
1975 to June 1981.  This matter is before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating decision by the Chicago RO that continued a 10 percent 
rating for the left knee disability.  In March 2008, a Travel 
Board hearing was held before the undersigned; a transcript 
of the hearing is associated with the claims file.  In a June 
2008 decision the Board granted an increased (20 percent) 
rating for the left knee disability (based on a formulation 
of 10 percent for instability under Code 5257, and 10 percent 
for arthritis with painful motion, but less than compensable 
limitation of motion), effective June 22, 2006, and remanded 
for further development the matter of whether a rating in 
excess of 20 percent was warranted from that date.  


FINDINGS OF FACT

Throughout since June 22, 2006 the Veteran's left knee 
disability has been manifested by no more than slight 
instability and by arthritis with painful motion; extension 
has been full, and limitation of flexion to less than 60 
degrees is not shown. 


CONCLUSION OF LAW

A combined rating in excess of 20 percent (based on a 
formulation of 10 percent for instability and 10 percent for 
arthritis with less than a compensable limitation of motion) 
is not warranted for the Veteran's left knee disability.  38 
U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic Codes 
(Codes) 5003, 5257, 5260, 5261 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete 
or substantially complete application for benefits, VA is 
required to notify the claimant and his representative, if 
any, of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1) (including as amended 
effective May 30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  
VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
In Vazquez-Flores v. Peake, 22 Vet. App. 37, 43-44 (2008), 
the United States Court of Appeals for Veterans Claims 
(Court) held that in an increased rating claim, VCAA notice 
must include, with some degree of specificity, notice of what 
evidence is needed to support the claim. 

The Board's prior (June 2008) decision in this matter 
discussed the VCAA and found that notice had been adequate.  
An April 2009 supplemental statement of the case 
readjudicated the matter of the rating from June 22, 2006 
after further development was completed.  It is not alleged 
that the Veteran has been prejudiced by any notice defect.

Regarding VA's duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record (VA treatment records) has 
been secured.  The RO asked the Veteran to identify any 
further treatment she has received for her left knee 
disability since June 22, 2006; however, she did not respond.  
Therefore, no additional records were sought.  The Veteran 
was afforded another VA examination in October 2008.  VA's 
duty to assist is met. 
II. Legal Criteria, Factual Background and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).  When all of the evidence is assembled, 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).

The Board's June 2008 decision was predicated on the findings 
on June 22, 2006 VA examination.  The determination based on 
those examination findings is final.  See 38 U.S.C.A. § 7104.  
The matter for consideration herein is the rating for the 
left knee disability since the date of that examination.   

2006 to 2007 statements from VA physicians indicate that the 
Veteran should remain on light duty at work,  should engage 
in sedentary work, and should not do any extensive climbing, 
standing, walking, kneeling, bending, stooping, pushing, or 
pulling.

At the March 2008 Travel Board hearing, the Veteran testified 
that she was given a light duty assignment at work due to her 
left knee disability, and that she sometimes fell due to the 
knee giving way.

On October 2008 VA examination, the Veteran complained of 
diffuse anterior knee pain, weakness, swelling, heat, 
redness, and stiffness.  She indicated that the intensity of 
[her left knee] pain ranged from 4 to 10 (on a scale of 10).  
Symptoms were worse in cold weather, and improved with 
medication.  She denied locking but reported a sensation of 
possible buckling (that was considered not suggestive of true 
instability).  She did not kneel; she had increased knee pain 
with stairs, squatting, or on walking 2 blocks.  The symptoms 
varied daily depending on her level of activity, but there 
were no true flare-ups.  She did not have episodes of 
dislocation or recurrent subluxation.  She walked without 
assistive device and without a limp.  There was no evidence 
of deformity, effusion, or thigh atrophy.  The patellar 
compression test elicited pain without crepitation.  Patellar 
inhibition and tilt tests were positive.  Sage sign, J-sign, 
and McMurray and Apley compression tests were negative.  
Anterior drawer, posterior lateral drawer, and Lachman signs 
were negative.  Active and passive ranges of motion were from 
0 to 135 degrees, with pain from 120 to 135 degrees.  The 
knee was stable to varus and valgus stress at 0 and 30 
degrees.  The Veteran performed 3 repetitions of active left 
knee flexion.  She reported pain with the first repetition; 
but it did not intensify with subsequent repetitions.  The 
range of knee motion was unchanged and there was no evidence 
of weakness, lack of endurance, or incoordination.  

As has been noted, the Veteran's left knee disability has 
been assigned a 20 percent combined rating based on a 
formulation of 10 percent for instability (under Code 5257) 
and 10 percent for arthritis with painful motion (but less 
than compensable limitation of motion).  

Code 5257 provides for a 10 percent rating for knee 
impairment with slight recurrent subluxation or lateral 
instability, a 20 percent rating for moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for severe recurrent subluxation or lateral instability. 38 
C.F.R. § 4.71a.

Under Code 5260, flexion of the leg limited to 60 degrees 
warrants a 0 percent rating; flexion limited to 45 degrees 
warrants a 10 percent rating; flexion limited to 30 degrees 
warrants a 20 percent rating; and flexion limited to 15 
degrees warrants a 30 percent rating.  Under Code 5261, 
extension limited to 5 degrees warrants a 0 percent rating; 
extension limited to 10 degrees warrants a 10 percent rating; 
extension limited to 15 degrees warrants a 20 percent rating; 
extension limited to 20 degrees warrants a 30 percent rating; 
extension limited to 30 degrees warrants a 40 percent rating; 
and extension limited to 45 degrees warrants a 50 percent 
rating.  Id.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. § 
4.71, Plate II.

Arthritis of a knee with limitation of motion that is less 
than to a compensable degree may be assigned a 10 percent 
level under Code 5003.  38 U.S.C.A. § 4.71a. 

The objective evidence pertaining to the severity of the 
Veteran's left knee disability since June 22, 2006 consists 
essentially of the report of a VA examination in October 2008 
(which serves as the primarily basis for this determination.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007).  On that 
examination tests for instability (McMurray, drawer, Apley, 
varus and valgus stress, e.g.) were negative.  It was noted 
that the Veteran had a sense the knee may buckle, but that 
such did not suggest "true instability". There were no 
objective findings reflecting, or suggesting, more than 
slight instability of the left knee.  Consequently, a rating 
in excess of 10 percent under Code 5257 is not warranted.  

As 10 percent is the maximum rating for arthritis of a single 
joint under Code 5003, Codes 5260, 5261 must be considered 
regarding a higher rating for arthritis with limitation of 
motion.  On October 2008 examination was full (to 0 degrees) 
and flexion was nearly full (to 135 degrees), with pain noted 
at the extremes of flexion (120-135 degrees).  Such findings 
do not satisfy (or approximate) the (above-outlined) criteria 
for a compensable rating under Codes 5260 or 5261 (Even with 
limitation due to pain considered; notably, weakness, lack of 
endurance, incoordination were not considered factors 
present.).  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Other schedular criteria for rating knee disability do not 
apply as the pathology/impairment required for rating under 
those criteria (ankylosis, e.g.) is not shown.  

The Board has also considered whether referral for 
extraschedular consideration is indicated.  See 38 C.F.R. 
§ 3.321.  Comparing the symptoms shown with the schedular 
criteria (as discussed above), the Board finds that the 
manifestations of the Veteran's left knee disability are 
entirely encompassed by the schedular criteria; therefore, 
those criteria are not inadequate.  See Thun v. Peake, 22 
Vet. App. 111 (2008).  Furthermore, the disability picture is 
not exceptional; the Veteran has retired from her employment 
with the Postal Service, and the October 2008 VA examiner 
specifically noted that her daily living requirements were 
"not compromised" by the knee disability.  Consequently, 
referral for extraschedular consideration is not warranted.

A preponderance of the evidence is against a claim for a 
rating in excess of 20 percent for the Veteran's left knee 
disability; accordingly, the claim must be denied.


ORDER

A combined rating in excess of 20 percent for left knee 
disability from June 22, 2006 is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


